Citation Nr: 1126434	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  07-17 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from September 1954 to April 1957.  The Veteran died in February 2005.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
an August 2005 rating decision of the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 2005; the death certificate listed the immediate cause of death as staph sepsis, with underlying causes or other significant conditions listed as aspiration pneumonia resulting from a stroke.  Terminal VA treatment records prior to death additionally list conditions of coagulate negative staph bacteremia sepsis; recent stroke; respiratory failure; multiple pulmonary emboli due to acute renal failure; and rhabdomyolysis.  

2.  At the time of the Veteran's death service connection was in effect for left total knee replacement and for right total knee replacement, evaluated as 60 percent disabling, effective January 1, 1998, and September 1, 1999, respectively.  His combined disability evaluation was 90 percent and a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was granted, effective September 1, 1999.

3.  The preponderance of the evidence shows that conditions existing at the time of death that substantially or materially contributing to the Veteran's death were not present during service or until many years after discharge from service, and these diseases are not attributable to any event, injury or disease during service; nor may any cardiovascular-renal disease be presumed to have been incurred in service.


CONCLUSION OF LAW

A disability or disease incurred in or aggravated by service, or that may be presumed to have been incurred in service, did not cause or substantially or materially contribute to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In the context of a claim for dependency and indemnity compensation (DIC) benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a pre-decisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the appellant in March 2005 and December 2007 that fully addressed all notice elements and the claim was readjudicated most recently in an April 2011 supplemental statement of the case.  The letters informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  Although the letters did not specifically inform the appellant of the disabilities for which the Veteran was service connected, the appellant is shown to have had actual knowledge of these as they formed the basis of her appeal.  As such, failure to notify the appellant as to what disabilities the Veteran was service connected for is harmless error.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the appellant and VA has complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist an appellant in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service and post-service treatment records.  Further, the appellant provided additional records, and a written opinion letter from the Veteran's former physician.  Next, VA obtained two opinions pertinent to the issue on appeal from VA medical specialists.  Thus, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Analysis of Claim

The appellant asserts entitlement to service connection for the cause of the Veteran's death on the basis that the cause of his death was related to or had its onset in service.  She maintains that the Veteran's death was related to multiple surgeries on the Veteran's knees in treatment of service-connected disabilities.   Specifically, as reflected in a January 2008 statement, she maintains that his constant knee surgeries caused a condition in which he was clotting very easily, which eventually caused his stroke, then pneumonia and staph infection, which caused his death.

When any Veteran dies from a service-connected disability, the Veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that disability that is causally related to service either caused, or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.  

Although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain chronic diseases, including as they may be referable to the claim on appeal, arteriosclerosis, brain thrombosis, cardiovascular-renal disease including hypertension and heart disease, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the claim, and the claimant's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the appellant.

At the time of the Veteran's death, service connection was in effect for left total knee replacement, which was evaluated as 60 percent disabling; and right total knee replacement, which was evaluated as 60 percent disabling.  In addition, VA established the Veteran's entitlement to a TDIU based on these conditions.

The Veteran's service treatment records show that he injured his knees in service and underwent right medial meniscus excision in 1955 and left lateral meniscus excision in 1956.  He subsequently had treatment and was seen for continued complaints of painful knees in service, and a Board of Medical Survey established a diagnosis of chondromalacia, patellae, cause unknown, for which he was placed on permanent profile.  

In an April 1974 statement from Walter C. Cotter, M.D., he noted he had operated on the Veteran's lumbar spine in August 1967, and that the Veteran did well after surgery but was re-admitted in September 1967 with a pulmonary embolus.  Dr. Cotter last treated the Veteran in January 1968. 

VA and private treatment records show that left and right knee surgeries were performed in the 1990s, ultimately resulting in VA's surgical revisions of failed left and right knee arthroplasties (total knee replacements) in 1996 and 1998, respectively.

Private medical records include an October 2004 letter from Robert H. Schwengel, MD, showing that the Veteran was being treated late in 2004 after a recent near syncopal episode.  An atrial mass was found and biopsied during cardiac catheterization in December 2004.  

A Miriam Hospital discharge summary of hospitalization from January to February 2005 shows that in January 2005 the Veteran underwent coronary artery bypass grafting, an excision of the right atrial mass, interventional closure of a patent foramen ovale, and a placement of a Greenfield Filter and the intraventricular catheter.  There were no complications during surgery, but later the Veteran developed difficulty breathing and required intubation to provide oxygen.   About ten days post surgery the Veteran tested positive for two forms of bacteria, Klebsiella and Serratia.  During this hospitalization, the Veteran was on heparin, and was begun on Coumadin in early February.  At discharge, the report listed complications of treatment to include acute cerebrovascular accident with infarct of the left middle cerebral artery, as well as brief post operative atrial fibrillation.

Newport Hospital treatment records later in February 2005 show a history that the Veteran was admitted after he suffered a postoperative stroke following a January 2005 coronary artery bypass and atriomyxoma removed at Miriam Hospital.  The Newport discharge summary noted that after the bypass surgery the Veteran began therapy at Vanderbilt Rehab when he developed respiratory distress and was then transported to Newport.  At Newport he was treated for pulmonary embolus but his condition continued to deteriorate and he developed rhabdomyolysis and renal failure in addition to gram-positive bacteremia/sepsis.  He died five days after admission to Newport.  The discharge summary contains the following list of conditions comprising the cause of death: (1) coagulate negative Staph bacteremia sepsis; (2) recent stroke; (3) respiratory failure; (4) multiple pulmonary emboli due to acute renal failure; and (5) rhabdomyolysis. 

The official certificate of death dated in February 2005 shows that the Veteran died in February 2005.  The certificate of death shows that the immediate cause of the Veteran's death was determined to be staph sepsis with an antecedent cause of aspiration pneumonia.  The certificate lists the underlying cause of the aspiration pneumonia to be stroke.  The certificate notes that the approximate interval between onset of the staph sepsis and death to be days; no autopsy was performed.  

In a March 2005 statement, Robert A. Carrellas, MD, stated that the Veteran was his patient for the past ten years and had recently died after suffering a postoperative pulmonary embolism and stroke.  Dr. Carrellas opined that the Veteran's pre-existing bilateral knee arthroplasties contributed to the development of venous stasis post operatively.  And that as a result, the Veteran developed a deep venous thrombosis, pulmonary embolism, paradoxical pulmonary embolism and cerebrovascular accident, causing his untimely death.  

In a July 2005 opinion from a VA chief of primary care medical doctor, who summarized the Veteran's past medical history and past surgical history, and outlined salient medical treatment and findings up to the date the Veteran expired.  She listed a number of conditions including in part diabetes mellitus, hypertension, pulmonary emboli in September 1967, and stroke.  She noted a number of surgeries including the bilateral knee surgeries in the 1950s and in the mid and late 1990s.  She noted a number of medical events beginning with the coronary artery bypass in January 2005 and ending with the expiration of the Veteran in February 2005.  

On that basis she summarized that the Veteran was a sixty-eight year old man who suffered a postoperative stroke after coronary artery bypass surgery and atriomyxoma removal at the Miriam Hospital in January 2005.  Based on all of the foregoing, she opined that the Veteran suffered a stroke on post-operative (coronary artery bypass and atrial myxoma resection) day eight, a course further complicated by sepsis, and deep vein thrombosis.  She further opined that there was no evidence to support that the Veteran's bilateral total knee replacement contributed to the Veteran's death.

In a September 2010 opinion of a VA medical specialist, the orthopedic surgeon provided an opinion on the matter of the cause of the Veteran's death, based on review of the various medical records cited in the opinion, which have generally been discussed above.  The physician discussed a number of significant points regarding the long-term medical history of the knees and lumbar spine, and more recent cardiovascular system treatment.  

The physician opined that it was during the January 2005 surgery that the Veteran developed complications including venous thrombosis in the right superficial femoral vein, then a stroke, and a patent foramen ovale in his heart, which allowed the blood clots to go directly from the right side of his heart to the left side of the heart and into the blood vessels and arteries leading to the brain.  He opined that the cardiac catheterization from the right femoral artery most likely initiated a blood clot in the right femoral vein.  The physician noted that this procedure occurred four weeks before the open heart surgery, and then three days post cardiac surgery the Veteran developed atrial fibrillation possibly causing a stroke from a blood clot.  

The physician agreed with the 2005 VA opinion that there was no evidence that the bilateral total knee replacement contributed to the Veteran's death.  The physician disagreed with the opinion of Dr. Carrellas, noting that review of the record from February 1999 to October 2004 showed no evidence of venous swelling, thrombosis, or embolism in the Veteran.  Noting further that the Veteran was not on any anticoagulation medication or had any swelling in the legs or venous thrombus during this period, the physician opined that the Veteran's final demise was directly related to his open heart surgery in January 2005, which led to the events resulting in his eventual death.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the appellant's claim.  First, service treatment records show no indications of any of the above discussed conditions associated with the cause of death being present during the Veteran's period of active service.  None of the service treatment or examination records show any associated heart or vascular system problems, or any of the above discussed conditions associated with the cause of the Veteran's death.  None of these conditions were shown until many years later in the 2000s, and the preponderance of the evidence does not associate any of these conditions with the Veteran's service-connected bilateral knee disabilities.  Further, the preponderance of the evidence is against a finding that the Veteran's service-connected knee disabilities were singly or jointly with some other condition, the immediate or underlying cause of death or etiologically related to the cause of death so as to be the principal cause of death.  

The preponderance of the evidence is against a finding that these service-connected disabilities constituted a contributory cause of death.  There is no showing that they contributed substantially and materially to the Veteran's death; or combined to cause death; or aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death.  See 38 C.F.R. § 3.312.  

As discussed above, the preponderance of the evidence including the competent medical evidence contained in treatment records and the two comprehensive opinions given by VA specialists, is against any finding that the Veteran's bilateral knee disabilities contributed to the cause of the Veteran's death including by way of causing blood clots or other vascular condition.  The evidence shows by a preponderance that the January 2005 open-heart surgery, in combination with the cardiac catheterization four weeks before, was the beginning of a disease process including acute bacterial infections and other conditions ending in the Veteran's death a few weeks later in February 2005. 

There are no explicit opinions to the contrary other than that of Dr. Carrellas, which the Board finds to be of less probative value on this matter than the two opinions provided by the VA specialists, as well as the one offered by the appellant.  In this regard, the basis of Dr. Carrellas's opinion is that the past knee surgeries in the 1990s contributed to the development of venous stasis, which ultimately led to blood clots and the Veteran's death.  This opinion conflicts with the remainder of the medical record evidence including the other two separate opinions by two different physicians opining in essence that there were no vascular problems for a number of years prior to the cardiac catheterization and subsequent January 2005 open-heart surgery four weeks later; and subsequent complications of that surgery ultimately resulted in the death of the Veteran.

In reaching this determination, the Board does not question the appellant's sincerity that the cause of the Veteran's death is disease due to service.  Lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).  As a lay person, however, she is not competent to establish a medical diagnosis or show a medical etiology merely by her own assertions as such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (2010) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer).  As she is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, the Board finds that the preponderance of the evidence is against the claim and service connection for the cause of the Veteran's death must be denied.

In sum, the preponderance of the evidence is against a link between the cause of the Veteran's death-found to be the diagnosed conditions cited in the certificate of death and terminal treatment records in the days leading up to his death-and his service or any service-connected disability.  Thus, because the preponderance of the evidence is against the claim, the appeal is denied.  


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


